          Case 1:20-cv-01915 Document 1 Filed 03/04/20 Page 1 of 7



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


C.C., individually and on behalf of D.A., a child with
a disability,
                                                                    COMPLAINT
                              Plaintiff,

        -against-
                                                                    Case No.
NEW YORK CITY DEPARTMENT OF EDUCATION,

                              Defendant.



        Plaintiff C.C., by and through her attorneys, CUDDY LAW FIRM, PLLC, for her

complaint hereby alleges:

   1.      This is an action brought pursuant to the fee-shifting provisions of the

           Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1415(i)(3).

   2.      Plaintiff C.C. and D.A. reside in the County of Kings, State of New York.

   3.      D.A. is a child with a disability as defined by IDEA, 20 U.S.C. § 1401(3)(A).

   4.      C.C. is the parent of D.A. as defined by IDEA, 20 U.S.C. § 1401(23).

   5.      Defendant New York City Department of Education is a local educational

           agency as defined by IDEA, 20 U.S.C. §1401(19), and, as such, is obligated to

           provide educational and related programs and services to its students in

           compliance with the applicable federal and state statutes, regulations, and the

           U.S. Constitution, and is subject to the requirements of 20 U.S.C. § 1400 et

           seq., and the regulations promulgated thereunder.




                                             1
      Case 1:20-cv-01915 Document 1 Filed 03/04/20 Page 2 of 7



                           JURISDICTION AND VENUE

6.     Jurisdiction is predicated upon 28 U.S.C. § 1331, which provides the district

       courts with original jurisdiction over all civil actions arising under the laws of

       the United States, and upon the fee-shifting provision of IDEA, 20 U.S.C. §

       1415(i)(3)(A), which provides that the district courts of the United States shall

       have jurisdiction of actions brought under section 1415(i)(3) without regard to

       the amount in controversy.

7.     Venue is predicated upon 28 U.S.C. § 1391(b)(1) based upon the residence of

       Defendant.

             FACTUAL BACKGROUND – CASE NUMBER 173779

8.     On June 22, 2018, Plaintiff C.C. initiated an impartial due process hearing on

       behalf of her child, D.A., alleging a denial of a free appropriate public

       education (“FAPE”) for the 2016-2017, 2017-2018, and 2018-2019 school

       years and seeking various relief.

9.     This case was assigned Impartial Hearing Office Case Number 173779.

10.    An impartial due process hearing was held for C.C. and D.A. on May 6, 2019.

11.    On May 13, 2019, the impartial hearing officer (“IHO”) issued a Finding of

       Facts and Decision (“FOFD”) in favor of the parent, finding a denial of FAPE

       for all three disputed school years and awarding relief including, but not

       limited to: (i) referral of D.A. to the district’s CBST to effectuate a placement

       in an intensive language-based program utilizing an integrated multi-sensory

       methodology to address D.A.’s continuing significant language-related delays;

       (ii) a bank of 1,280 hours of compensatory 1:1 tutoring services, including




                                           2
      Case 1:20-cv-01915 Document 1 Filed 03/04/20 Page 3 of 7



       two hours of daily afterschool tutoring services while school is in session, and

       four hours daily “in weeks when it is not,” all of which are set to expire on

       August 31, 2021; (iii) a neuropsychological evaluation, at public expense,

       “towards [sic] the end of the 2019-20 school year to determine whether the

       program and services here ordered have been effective and whether the Reid

       standard has been met and the student is where she would have been had

       FAPE been available during the three years covered here”; and (iv) a copy of

       the FOFD, to be provided by the district, to “any person participating in any

       review of this student on its behalf during the period of compensatory

       instruction here mandated.”

12.    “CBST” refers to the New York City Department of Education’s Central

       Based Support Team.

13.    “1:1” means “one-to-one”, as a reference to individualized services between

       one student and one service provider.

14.    On October 14, 2019, Plaintiff, through her counsel, submitted a demand for

       attorneys’ fees to Defendant’s Office of Legal Services.

15.    As of the date of this complaint, Defendant has failed to settle the attorneys’

       fees in this matter.

16.    Plaintiff C.C., through her counsel, informed Defendant on October 14, 2019

       of her intent to have Kid Success, Inc. provide the tutoring services ordered in

       the IHO’s FOFD, contingent upon Defendant’s payment for the services so

       ordered; and in the same communication to Defendant, requested that

       Defendant’s Implementation Office authorize funding for such services to be




                                         3
      Case 1:20-cv-01915 Document 1 Filed 03/04/20 Page 4 of 7



       made, in order that Kid Success, Inc. would receive payment for services

       rendered.

17.    Defendant’s Implementation Office, in its usual and regular course of

       business, is Defendant’s point-of-contact for the payment of services provided

       by private contractors and agencies who are not employed by Defendant.

18.    On November 6, 2019, November 27, 2019, December 13, 2019, and

       February 13, 2019, Plaintiff C.C., through counsel, sent email

       communications to Defendant’s Implementation Office, in order to follow up

       on her request that Defendant authorize funding for the tutoring services

       ordered in the IHO’s FOFD.

19.    As of the date of this complaint, Defendant has failed to authorize payment for

       the above tutoring services.

                            FIRST CAUSE OF ACTION

20.    Plaintiff repeats and re-alleges paragraphs 1 through 19 as if fully set forth

       herein.

21.    Plaintiff C.C. initiated an impartial hearing on behalf of D.A.

22.    Plaintiff C.C. prevailed at the impartial hearing by obtaining a finding of facts

       and decision from the impartial hearing officer ordering the relief demanded

       by plaintiff C.C.

23.    Plaintiff C.C. having prevailed in the underlying proceedings hereby demands

       reasonable attorneys’ fees and costs pursuant to 20 U.S.C. § 1415(i)(3).




                                         4
      Case 1:20-cv-01915 Document 1 Filed 03/04/20 Page 5 of 7



                         SECOND CAUSE OF ACTION

24.    Plaintiff repeats and re-alleges paragraphs 1 through 23 as if fully set forth

       herein.

25.    Defendant has not complied with the terms of the IHO’s FOFD in case

       number 173779.

26.    Defendant has, under color of law, deprived Plaintiff of rights, privileges, or

       immunities secured by the Constitution and laws of the United States,

       specifically the IDEA, by failing to implement the IHO’s FOFD.

27.    Plaintiff seeks equitable relief pursuant to 42 U.S.C. § 1983. See Mrs. W. v.

       Tirozzi, 832 F.2d 748, 755 (2d Cir. 1987) (“A § 1983 cause of action may be

       used to remedy constitutional and federal statutory violations by state agents”

       including those under IDEA’s predecessor statute, the Education of the

       Handicapped Act); see also Weixel v. Board of Educ. of City of New York, 287

       F.3d 138, 151 (2d Cir. 2002) (“as noted above, plaintiffs have stated causes of

       action under Section 504/ADA and the IDEA, the district court erred in

       dismissing their claims for damages under Section 1983”); contra A.W. v.

       Jersey City Public Schools, 486 F.3d 791 (3d Cir. 2007) (describing circuit

       conflict as to availability of § 1983 relief under IDEA).

28.    Specifically, Plaintiff seeks an order directing that Defendant comply

       immediately with all of the terms of the IHO’s FOFD.

                          THIRD CAUSE OF ACTION

29.    Plaintiff repeats and re-alleges paragraphs 1 through 28 as if fully set forth

       herein.




                                         5
       Case 1:20-cv-01915 Document 1 Filed 03/04/20 Page 6 of 7



30.      The IDEA includes a judicial remedy for violations of any right “relating to

         the identification, evaluation, or educational placement of [a] child, or the

         provision of a free appropriate public education to such child.” 20 U.S.C. §

         1415(b)(6).

31.      The First, Third, Fourth, Ninth, and Tenth Circuits are in conflict with the

         Second Circuit as to the availability of § 1983 relief to enforce the IDEA. See,

         e.g., Blanchard v. Morton School Dist., 509 F.3d 934, 938 (9th Cir. 2007)

         (“We now join the First, Third, Fourth, and Tenth Circuits and hold that the

         comprehensive enforcement scheme of the IDEA evidences Congress’ intent

         to preclude a § 1983 claim for the violation of rights under the IDEA”).

32.      Thus, in the alternative to the § 1983 cause of action stated above, Plaintiff

         seeks an order pursuant to the IDEA’s own enforcement authority directing

         that Defendant comply immediately with all of the terms of the IHO’s FOFD.

                           FOURTH CAUSE OF ACTION

33.      Plaintiff repeats and re-alleges paragraphs 1 through 32 as if fully set forth

         herein.

34.      The IHO calculated the expiration date of D.A.’s compensatory hours in

         tandem with the hours themselves.

35.      Defendant’s refusal to implement the IHO’s FOFD in a timely manner has

         caused D.A. harm, as each day that passes brings the Student closer to the

         expiration of the unused compensatory hours awarded by the IHO, and

         thereby increases the number of hours that could not possibly be used.

      WHEREFORE, Plaintiff respectfully requests that this Court:




                                           6
        Case 1:20-cv-01915 Document 1 Filed 03/04/20 Page 7 of 7



      (1)    Award to Plaintiff C.C. the costs, expenses and attorneys’ fees for the

             administrative proceeding in the matter of D.A. pursuant to 20 U.S.C. §

             1415;

      (2)    Issue an order directing Defendant to immediately authorize funding for

             tutoring services by Kid Success, Inc., as ordered by the IHO;

      (3)    Issue an order granting additional makeup services to compensate for

             failure to implement the IHO’s order in a timely manner;

      (4)    Award to the Plaintiff the costs, expenses and attorneys’ fees of this action

             pursuant to 20 U.S.C. § 1415; and

      (5)    Grant such other and further relief as the Court deems just and proper.



Dated: March 4, 2020
       Auburn, NY                                  Respectfully,


                                                   s/Benjamin M. Kopp
                                                   CUDDY LAW FIRM, PLLC
                                                   Benjamin M. Kopp, Esq.
                                                   Attorneys for Plaintiff
                                                   5693 South Street Road
                                                   Auburn, New York 13021
                                                   Tel.: (315) 207-5584
                                                   bkopp@cuddylawfirm.com




                                           7
